Citation Nr: 0202092	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  00-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic pulmonary 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  In December 1984, the Board denied the original claim of 
service connection for chronic pulmonary disease.  

2.  In September 1996, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for chronic pulmonary disease.  

3.  Evidence received since the September 1996 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1996 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2001).  

2.  Evidence received since the September 1996 Board decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. §5103A).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations detailed when VA would assist a claimant trying 
to reopen finally decided claims.  It is significant to point 
out, however, that the regulations are applicable to claims 
received on or after August 29, 2001.  As the claim in this 
case was filed in April 1999, the regulations are not 
applicable here.  

Historically, the veteran's original claim for service 
connection for chronic pulmonary disease was denied by the 
Board in December 1984.  The basis of that decision was that 
no chronic lung disease was demonstrated during the veteran's 
period of active duty or for many years thereafter.  In a 
September 1996 decision, the Board determined that new and 
material evidence to reopen the claim had not been submitted.  
That decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 2001).

The pertinent evidence of record at the time of the September 
1996 Board decision will be briefly summarized. 

The service medical records show that in May 1944 the veteran 
underwent surgery for a deviated nasal septum and in July 
1944, he reported that he continued to have trouble 
breathing.  In December 1944, a chest x-ray that was taken 
because of a chronic cough was negative except for an 
accentuation of the dependent trunks bilaterally.  Later that 
month, the veteran was hospitalized with complaints of nausea 
and vomiting.  The discharge diagnoses were nasopharyngitis 
and catchall, acute.  At the time of his December 1945 
separation examination, the veteran's history included a 
chronic cough of 2 1/2 years duration.  Clinical evaluation of 
the lungs and a chest x-ray were negative.  

In a May 1948 notarized statement, E. C. reported that the 
veteran was under his command from 1943 to 1945, that while a 
member of his unit in Louisiana the veteran was hospitalized 
for sinus and chronic colds, and that later in 1944 in 
England was hospitalized for pneumonia.  

VA treatment records show that the veteran was admitted in 
August 1948 after a chest x-ray revealed a small lesion of 
the apex.  It was reported that an x-ray that was taken nine 
months earlier was negative.  As his hospitalization 
progressed, x-rays no longer revealed the small nodular 
lesion in the left apical region.  The discharge diagnosis 
was pulmonary tuberculosis, minimal, arrested.  In a 
notarized statement received in September 1948, the veteran's 
squad leader during service attested to the veteran being 
hospitalized in England for pneumonia.  Records from 
Worcester County Sanatorium show that the veteran was 
admitted in October 1962 for evaluation for chest pain, 
wheezing, dyspnea and cough.  He was discharged the following 
month with diagnoses of bronchitis, chronic, and tuberculosis 
of the lung, minimal, inactive.  In June 1967, Dr. D. M. 
reported that the veteran had been a patient for 
approximately six years.  He noted that the veteran had been 
hospitalized on several occasions and reported the admissions 
were for chronic bronchitis, emphysema, and pollinosis.  He 
also noted his complaints of almost constant attacks of 
cough, wheezing, and dyspnea.  Additional private and VA 
treatment records noted the veteran's respiratory complaints 
and treatment for bronchitis.  

In December 1984, the Board considered all the evidence and 
denied the veteran's claim for chronic pulmonary disease.  
The Board noted that during the veteran's service he reported 
having a chronic cough, but no chronic lung disease was 
demonstrated during active service.  It was also noted that 
the veteran had been hospitalized in 1948 because of x-rays 
findings of a left apical lesion; however, active pulmonary 
tuberculosis was not shown at that time or at any time 
following service.  It was further found that chronic 
bronchitis or other lung pathology was not demonstrated in 
service or for many years thereafter.  

In March 1990, the veteran testified that during service he 
had difficulty with the damp climate and that on occasion he 
remained in wet clothing which he contended aggravated his 
problem.  He stated that he experienced difficulty breathing, 
coughing, and wheezing; that he sought treatment 1-2 times a 
month during service; and that doctors informed him that he 
had bronchitis and congestion.  

In a November 1990 decision, the Board determined that this 
additional evidence was not sufficient to reopen the claim 
for service connection for chronic pulmonary disease.  

In September 1992, a statement in support of claim form was 
received.  The signature was not legible.  It was noted that 
in March and July 1992, the veteran complained of congestion 
and wheezing; that he was seen for bronchitis and sinusitis; 
and that the veteran had stopped taking medication which he 
had been given for asthma.  In a September 1992 letter, Dr. 
A. R. indicated that he first saw the veteran in 1990, and 
that in April of that same year, saw him for bronchitis.  He 
reported that he was treated with medication; that his 
bronchitis returned in March 1991; and that in September 
1991, mild asthma developed.  He indicated that Bactrim was 
added to his treatment for persistent bronchitis with asthma 
and that he had a July 1992 examination for allergic asthma.  

In January 1994, the veteran testified that he first 
experienced breathing problems while in service, and that he 
coughed up sputum.  He denied having any problems with 
breathing, a persistent cough, or his lungs before entering 
service.  He reported that while stationed in England he was 
hospitalized for pneumonia.  He discussed the current nature 
of his problems along with the treatment he received 
following his separation from service.  He stated that his 
problems developed during service, and continued following 
his separation from the military, until he was eventually 
diagnosed with chronic bronchitis.  

Also submitted were articles entitled "Service-Connection 
Rules" and "VA Must Share Medical Information."  

In a September 1996 decision, the Board declined to reopen 
the claim.  Following the Board's denial of the claim, the 
veteran subsequently filed a notice of motion for 
reconsideration with the Board in March 1997.  The motion was 
denied in May 1997.

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is denied by 
a decision of the Board, the claim may not be considered 
based upon the same factual basis, except as provided in 
Section 5108 of Title 38.  Under 38 U.S.C.A. § 5108, VA is 
required to reopen and readjudicate a claim when "new and 
material evidence" is presented or secured with respect to 
the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.   Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including pulmonary tuberculosis, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Accordingly, in seeking to reopen the claim for service 
connection for chronic pulmonary disease, the veteran would 
have to submit evidence that chronic pulmonary disease was 
initially manifested during service or within the first year 
after separation.  

The evidence added to the record since the September 1996 
Board decision consists of the following:  (1) copies of 
service medical records; (2) a copy of E. C.'s May 1948 
notarized statement; (3) a copy of C. G.'s (squad leader) 
statement; (4) treatment records from Worcester County 
Sanatorium dated in November 1962; (5) a May 1948 affidavit 
from A. H.; (6) an August 1948 affidavit from N. S.; (7) a 
November 2001 statement from Dr. A. R.; (8) personal hearing 
testimony in November 2001; and (9) numerous statements from 
the veteran.  

The evidence in items (1) through (4) was previously 
considered by the RO, and is, therefore, duplicative of 
evidence already of record.  As such, this evidence does not 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.165(a).

Items (5) and (6) consist of affidavits indicating that the 
veteran was hospitalized for pneumonia during WW II.  Item 
(7) consists of a November 2001 statement from Dr. A. R. 
wherein the physician reports that the veteran has been under 
his care since 1991 and that the veteran has chronic 
pulmonary disease.  These statements can be considered 
"new" in that they were not of record at the time of the 
September 1996 Board decision.  However, the Board finds the 
statements merely cumulative of evidence, reflecting that the 
veteran was hospitalized for pneumonia in 1944 and that he 
has a current diagnosis of pulmonary disease, which was as on 
file when the Board denied the application to reopen in 
September 1996.  As such, this evidence does not constitute 
new and material evidence within the meaning of 38 C.F.R. § 
3.165(a).

The Board has also considered the sworn testimony of the 
veteran and his spouse at the November 2001 Travel Board 
hearing contained in item (8).  Insofar as their testimony 
contends that the veteran's chronic pulmonary disease is 
related to service, their lay opinions would be insufficient 
evidence to support the claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Additionally, the 
Board finds the contentions expressed in the veteran's 
numerous statements contained in item (9) cumulative of the 
evidence that was before the Board in 1996, when his claim to 
reopen was denied.  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for chronic pulmonary disease is not 
reopened.  As the claim is not reopened, the Board does not 
have to weigh the evidence for and against the claim on the 
merits.  38 U.S.C.A. § 5107.



ORDER

The veteran's application to reopen the claim for service 
connection for chronic pulmonary disease is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

